174 S.W.3d 727 (2005)
Deborah Kay SULLINS, Appellant,
v.
CASS COUNTY DISTRICT 124 SCHOOL, Defendant,
State of Missouri Division of Employment Security, Respondent.
No. WD 65271.
Missouri Court of Appeals, Western District.
November 1, 2005.
Appellant appears pro se.
Alan J. Downs, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., JAMES M. SMART, JR., and PATRICIA A. BRECKENRIDGE, JJ.


*728 Order

PER CURIAM.
Deborah Sullins appeals the Labor and Industrial Relations Commission's judgment that she is disqualified from receiving unemployment benefits because she refused an offer of suitable employment without good cause. She contends that the Commission erroneously interpreted Missouri employment security law.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).